November 5, 2008 Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 SWX-NYSE For Immediate Release SOUTHWEST GAS CORPORATION REPORTS THIRD QUARTER RESULTS Las Vegas – Southwest Gas Corporation recorded a net loss of $0.38per share for the third quarter of 2008, compared to a loss of $0.22 per share recorded during the third quarter of 2007.Net loss for the third quarter of 2008 was $16.7million, compared to a loss of $9.3million in the prior-year quarter.Due to the seasonal nature of the business, net losses during the second and third quarters are normal and not generally indicative of earnings for a complete twelve-month period. According to Jeffrey W. Shaw, Chief Executive Officer, “A significant component of the downturn in quarterly results was the negative return on long-term investments – a stock market-related, but non-operating, phenomenon.The current quarter reflects a $3.7million decline in investment values while the prior-year quarter included a $355,000 increase in the value of investments underlying the cash surrender value of company-owned life insurance (“COLI”) policies.This change accounted for $0.09 per share of the decline between periods.”From an operations standpoint, Shaw noted that “Excluding COLI, operating results declined $3.3million, or $0.07 per share, between periods, principally in the gas operations segment, as a modest increase in operating margin and lower financing costs were not sufficient to offset higher operating costs.The slowdown in the new construction market coupled with an increasing inventory of -more- vacant existing homes has clearly impacted operating results.”Shaw concluded by saying, “We know we are in challenging economic times and there is no ‘quick fix’ available.However, many of our underlying fundamentals are strong and should allow us to ‘weather the storm.’We have an improving capital structure, strong liquidity position, stable work force, moderate long-term cost increases, and general rate increase requests in Arizona and California which are nearing conclusion.As a result, we continue to believe we are positioned for future long-term improvements.” For the twelve months ended September 30, 2008, consolidated net income was $72.9million, or $1.69per basic share, compared to $86.8million, or $2.06per basic share, during the twelve-month period ended September30, 2007. Natural Gas Operations Segment Results Third Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased $1.5million, or onepercent, in the third quarter of 2008 compared to the third quarter of 2007.Customer growth contributed $1million toward the operating margin increase as the Company added 19,000 net new customers during the last twelve months, an increase of onepercent.Rate changes accounted for the remainder of the increase. Operating expenses for the quarter increased $6.4million, or fivepercent, compared to the third quarter of 2007 primarily due to general cost increases and incremental -more- operating costs (including depreciation) associated with serving additional customers and facilities upgrades.Other income, which principally includes interest income, long-term investment returns, and non-utility expenses, decreased $5million between periods.This was primarily due to a $4.1million decline in returns on long-term investments between periods.Net financing costs decreased $1.5million due principally to a reduction in outstanding debt. Twelve Months to Date Operating margin increased $10million, or one percent, between periods.Customer growth accounted for $8million of the increase and rate changes contributed $2million.Warmer-than-normal temperatures were experienced during both twelve-month periods (each with estimated negative impacts to operating margin of approximately $7million), resulting in no incremental impact between the periods. Operating expenses increased $7.7million, or one percent, between periods primarily due to general cost increases, partially offset by labor efficiencies resulting from the conversion to electronic meter reading. Other income decreased $16.3million between periods primarily due to a $10.8million decrease in returns on long-term investments ($7.3million loss in the current twelve-month period versus a $3.5million gain in the prior-year period) and a $2.4million reduction in interest income primarily due to the full recovery of previously deferred -more- purchased gas cost receivables.Net financing costs between periods decreased $1.2million, or one percent, due principally to lower average debt outstanding. Southwest Gas Corporation provides natural gas service to approximately 1,819,000customers in Arizona, Nevada, and California. This press release may contain statements which constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, and changes in rate design. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED SEPTEMBER 30, 2008 2007 Consolidated Operating Revenues $ 374,422 $ 371,524 Net Loss $ 16,686 $ 9,318 Average Number of Common Shares Outstanding 43,581 42,448 Loss Per Share $ 0.38 $ 0.22 NINE MONTHS ENDED SEPTEMBER 30, 2008 2007 Consolidated Operating Revenues $ 1,635,333 $ 1,591,777 Net Income $ 29,741 $ 40,109 Average Number of Common Shares Outstanding 43,307 42,219 Basic Earnings Per Share $ 0.69 $ 0.95 Diluted Earnings Per Share $ 0.68 $ 0.94 TWELVE MONTHS ENDED SEPTEMBER 30, 2008 2007 Consolidated Operating Revenues $ 2,195,644 $ 2,156,892 Net Income $ 72,878 $ 86,816 Average Number of Common Shares Outstanding 43,150 42,060 Basic Earnings Per Share $ 1.69 $ 2.06 Diluted Earnings Per Share $ 1.68 $ 2.04 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED NINE MONTHS ENDED TWELVE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, 2008 2007 2008 2007 2008 2007 Results of Consolidated Operations Contribution to net income (loss) - gas operations $ (19,678 ) $ (12,863 ) $ 24,748 $ 32,910 $ 64,332 $ 76,077 Contribution to net income - construction services 2,992 3,545 4,993 7,199 8,546 10,739 Net income (loss) $ (16,686 ) $ (9,318 ) $ 29,741 $ 40,109 $ 72,878 $ 86,816 Basic earnings (loss) per share $ (0.38 ) $ (0.22 ) $ 0.69 $ 0.95 $ 1.69 $ 2.06 Diluted earnings (loss) per share $ (0.38 ) $ (0.22 ) $ 0.68 $ 0.94 $ 1.68 $ 2.04 Average outstanding common shares 43,581 42,448 43,307 42,219 43,150 42,060 Average shares outstanding (assuming dilution) - - 43,610 42,607 43,464 42,469 Results of Natural Gas Operations Gas operating revenues $ 268,450 $ 274,748 $ 1,362,753 $ 1,345,996 $ 1,831,523 $ 1,838,039 Net cost of gas sold 134,030 141,825 839,309 834,453 1,091,050 1,107,594 Operating margin 134,420 132,923 523,444 511,543 740,473 730,445 Operations and maintenance expense 87,489 83,222 256,298 250,847 336,659 336,934 Depreciation and amortization 41,623 39,774 123,565 117,380 163,275 155,022 Taxes other than income taxes 8,103 7,848 27,913 28,253 37,213 37,495 Operating income (loss) (2,795 ) 2,079 115,668 115,063 203,326 200,994 Other income (expense) (4,548 ) 478 (6,710 ) 5,502 (7,362 ) 8,984 Net interest deductions 20,521 22,003 62,811 64,466 84,781 86,018 Net interest deductions on subordinated debentures 1,933 1,932 5,797 5,795 7,729 7,726 Income (loss) before income taxes (29,797 ) (21,378 ) 40,350 50,304 103,454 116,234 Income tax expense (benefit) (10,119 ) (8,515 ) 15,602 17,394 39,122 40,157 Contribution to net income (loss) - gas operations $ (19,678 ) $ (12,863 ) $ 24,748 $ 32,910 $ 64,332 $ 76,077 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA SEPTEMBER 30, 2008 FINANCIAL STATISTICS Market value to book value per share at quarter end 131 % Twelve months to date return on equity total company 7.3 % gas segment 6.8 % Common stock dividend yield at quarter end 3.0 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 922,721 8.40 % 9.50 % Southern Nevada 574,285 7.64 10.50 Northern Nevada 110,309 8.56 10.50 Southern California 102,703 8.74 10.38 Northern California 45,487 8.74 10.38 Paiute Pipeline Company (1) 82,853 9.44 11.80 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS NINE MONTHS ENDED TWELVE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, (In dekatherms) 2008 2007 2008 2007 Residential 56,165,408 53,941,505 72,030,225 71,079,930 Small commercial 24,173,970 23,379,275 31,861,258 31,362,053 Large commercial 9,505,802 9,516,396 12,745,478 12,847,212 Industrial / Other 7,189,719 7,820,051 9,722,168 11,520,845 Transportation 89,208,081 89,318,349 112,731,940 119,677,198 Total system throughput 186,242,980 183,975,576 239,091,069 246,487,238 HEATING DEGREE DAY COMPARISON Actual 1,446 1,362 1,933 1,868 Ten-year average 1,367 1,396 1,904 1,947 Heating degree days for prior periods have been recalculated using the current period customer mix.
